261 F.2d 110
Robert Leon EUZIEREv.UNITED STATES of America.
No. 5904.
United States Court of Appeals Tenth Circuit.
September 4, 1958.

Appeal from the United States District Court for the Western District of Oklahoma.
Robert F. Thompson, Denver, Colo., for appellant.
Paul W. Cress, U. S. Atty., and George Camp, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before BRATTON, Chief Judge, and PHILLIPS and LEWIS, Circuit Judges.
PER CURIAM.


1
Appeal dismissed without prejudice, on the ground the order appealed from was not an appealable order. See also 10 Cir., 249 F.2d 293.